Citation Nr: 1432335	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This matter was previously remanded by the Board in May 2012; as explained further below, the Board finds there has been substantial compliance with the remand.  

The Board notes that the Veteran's prior request for a Decision Review Officer (DRO) hearing was withdrawn, as documented in a July 2009 VA Report of Contact.  Additionally, the Veteran's February 2013 VA Form 9 did not indicate whether or not he desired a hearing before the Board.  VA informed his representative of this fact in March 2013, and stated that if the Veteran wished to forego a Board hearing and proceed with his appeal, then the representative should submit a VA Form 646, Statement of Accredited Representative in Appealed Case.  The Veteran's representative subsequently submitted a VA Form 646 with no indication that the Veteran desired a hearing before the Board; therefore, the Board will continue with its consideration of the matter on appeal, as no there is no pending hearing request.  

A review of the Virtual VA paperless claims processing system reveals that the few records contained therein are duplicative of that which is already contained within the paper claims file.  


FINDING OF FACT

Tinnitus did not have onset during active service, did not manifest continuously since active service, and is not otherwise etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided a pre-adjudication notice letter in August 2008 which informed the Veteran how to substantiate his claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Regarding its duty to assist, the RO has obtained service treatment records, service personnel records, VA treatment records, and the lay statements of the Veteran and his representative, and these records have been associated with the claims file.  

The Veteran stated in January 2009 that he was treated for a hearing problem at the base hospital in Nha Trang, Vietnam, around December 1963, and that he did not have access to the hospital record.  It does not appear that the RO attempted to obtain such hospitalization records; however, the Board notes that the Veteran reported the hospitalization in the context of his claim of service connection for hearing loss and he did not report anything regarding tinnitus resulting therefrom.  Therefore, to the extent that any deficiency in development of the record exists, the Board finds that it is harmless as to the Veteran's tinnitus claim on appeal.  

The Veteran was afforded a VA examination in October 2008.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's representative's March 2012 statement that the VA examiner did not provide a rationale for the opinion rendered; however, the Board finds that the VA examination and opinion are sufficient as they were predicated on a full reading of the Veteran's claims file, consideration all of the pertinent evidence of record, including the Veteran's statements, and the examiner provided an explanation for the opinion.  

As stated above, this matter was previously remanded by the Board in May 2012, specifically for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In February 2013, VA issued an SOC addressing the claim on entitlement to service connection for tinnitus.  The Veteran responded with a timely VA Form 9 substantive appeal submitted that same month.  Thus, the Board finds there has been substantial compliance with the May 2012 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim on appeal and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Id.  

The Veteran's service treatment records do not show complaints, treatment, or diagnosis of tinnitus during his active service.  The Veteran's DD Form 214 documents a military occupational specialty (MOS) of microwave radio repairman and he has reported in-service noise exposure from diesel engine generators without ear protection.  Given the above, the RO has conceded in-service noise exposure.  

VA treatment records from July 2008 document the Veteran's current report of intermittent tinnitus.  He filed a claim of entitlement to service connection for tinnitus in August 2008 and has continued to allege symptoms of tinnitus during the pendency of the claim, including at a VA examination in October 2008.  

Thus, the only remaining question is whether the Veteran's current tinnitus is related to his active service, to include in-service noise exposure.  

The Board notes that the first mention of tinnitus is within a July 2008 VA treatment note, followed by the Veteran's August 2008 claim, filed over forty years after his separation from active service.  Notably, the Veteran stated within his claim that he was unsure as to the date of tinnitus onset.  

During the October 2008 VA examination, the Veteran reported a military history of routine noise exposure and denied any post-separation occupational or recreational noise exposure.  He reported "intermittent" tinnitus with an unknown date and circumstances of onset.  He did not report any pertinent social, medicinal, or familial history.  Following examination of the Veteran and review of the claims file, the examiner opined that it was less likely that the Veteran's tinnitus was due to military service.  The examiner noted a lack of related complaints within service treatment records and the Veteran's reported unknown date of onset.  The examiner's opinion was provided following examination of the Veteran and review of the claims file and included an adequate rationale for the opinion reached; thus, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences intermittent tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Likewise, the Veteran would be competent to establish a nexus to service by credible reports of continuous tinnitus since active service; however, he has consistently reported that the date of tinnitus onset is unknown, and there is no evidence of record that he experienced tinnitus prior to first reporting it during a July 2008 VA audiology consult.  Moreover, the Board notes that the Veteran first filed his claim for tinnitus over forty years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The most probative competent evidence regarding whether the Veteran's current tinnitus is related to his in-service noise exposure is the October 2008 VA examiner's opinion, which indicates that the Veteran's tinnitus is less likely due to his active service; therefore, it is evidence that weighs against his claim.  There is no competent evidence of record that the Veteran has continuously experienced tinnitus since active service or that there is an etiological relationship between his current tinnitus and active service.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, and the appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


